         Case 1:18-cv-02929-RBW Document 17 Filed 04/25/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                       )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )
                                              )     Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official              )
capacity as Secretary of Health and           )
Human Services,                               )
                                              )
               Defendant.                     )
                                              )

            CONSENT MOTION FOR AN EXTENSION OF TIME TO ANSWER

       The Secretary of Health and Human Services respectfully requests an extension of time

in which to respond to the complaint in this case. A response would otherwise be due April 30;

the Secretary requests an extension until May 30, 2019. Although the Secretary has been

working diligently to compile the administrative record, which must be reviewed before a

response can be prepared, an extension of time is needed to allow this work to be completed. In

the absence of such an extension, the Secretary will be unable to respond to many of the factual

allegations in the complaint. No prior extensions have been granted in this case.

       Pursuant to Local Civil Rule 7(m), the undersigned counsel has conferred with counsel

for plaintiffs, who consent to this motion.



                                                    Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    MICHELLE BENNETT
                                                    Assistant Director, Federal Programs Branch
         Case 1:18-cv-02929-RBW Document 17 Filed 04/25/19 Page 2 of 2



                                           /s/ James Bickford
                                           JAMES BICKFORD
                                           Trial Attorney (N.Y. Bar No. 5163498)
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, NW
                                           Washington, DC 20530
                                           James.Bickford@usdoj.gov
                                           Telephone: (202) 305-7632
                                           Facsimile: (202) 616-8470

Date: April 25, 2019                       Counsel for Defendant




                                     -2-
